EXHIBIT 99.1 FIRSTSERVICE CORPORATION INTERIM CONSOLIDATED FINANCIAL STATEMENTS First Quarter March 31, 2014 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (Unaudited) (in thousands of US dollars, except per share amounts) - in accordance with accounting principles generally accepted in the United States of America Three months ended March 31 Revenues $ $ Cost of revenues Selling, general and administrative expenses Depreciation Amortization of intangible assets Acquisition-related items (note 6) 45 Operating earnings (loss) ) Interest expense, net Other income, net (note 7) ) ) Earnings (loss) before income tax ) Income tax expense (recovery) (note 8) ) Net earnings (loss) from continuing operations ) Net loss from discontinued operations, net of income tax ) ) Net earnings (loss) ) Non-controlling interest share of earnings (note 11) Non-controlling interest redemption increment (note 11) Net loss attributable to Company ) ) Preferred share dividends - Net loss attributable to common shareholders $ ) $ ) Net loss per common share (note 12) Basic Continuing operations $ ) $ ) Discontinued operations ) ) $ ) $ ) Diluted Continuing operations $ ) $ ) Discontinued operations ) ) $ ) $ ) The accompanying notes are an integral part of these financial statements. Page 2 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE EARNINGS (LOSS) (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended March 31 Net earnings (loss) $ $ ) Foreign currency translation loss ) ) Comprehensive loss ) ) Less: Comprehensive earnings attributable to non-controlling shareholders Comprehensive loss attributable to Company $ ) $ ) The accompanying notes are an integral part of these financial statements. Page 3 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America March 31, 2014 December 31, 2013 Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance of $24,858 (December 31, 2013 - $25,534) Income tax recoverable Inventories Prepaid expenses and other current assets Deferred income tax Other receivables Other assets Fixed assets Deferred income tax Intangible assets Goodwill $ $ Liabilities and shareholders' equity Current liabilities Accounts payable $ $ Accrued liabilities Income tax payable Unearned revenues Long-term debt - current (note 9) Contingent acquisition consideration - current (note 10) Deferred income tax Long-term debt - non-current (note 9) Contingent acquisition consideration (note 10) Other liabilities Deferred income tax Redeemable non-controlling interests (note 11) Shareholders' equity Common shares Contributed surplus Deficit ) ) Accumulated other comprehensive earnings Total Company shareholders' equity Non-controlling interests Total shareholders' equity $ $ The accompanying notes are an integral part of these financial statements. Page 4 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (Unaudited) (in thousands of US dollars, except share information) Common shares Accumulated Issued and other Non- Total outstanding Contributed comprehensive controlling shareholders' shares Amount surplus Deficit earnings interests equity Balance, December 31, 2013 $ $ $ ) $ $ $ Net earnings - Other comprehensive earnings - ) - ) Other comprehensive earnings attributable to NCI - 16 NCI share of earnings - - - ) - ) NCI redemption increment - - - ) - - ) Distributions to NCI - ) ) Acquisition of businesses, net - 41 41 Subsidiaries’ equity transactions - - ) - - - ) Subordinate Voting Shares: Stock option expense - - - Stock options exercised ) - - - Tax benefit on options exercised - Dividends - - - ) - - ) Purchased for cancellation ) ) - ) - - ) Balance, March 31, 2014 $ $ $ ) $ $ $ The accompanying notes are an integral part of these financial statements. Page 5 of 12 FIRSTSERVICE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands of US dollars) - in accordance with accounting principles generally accepted in the United States of America Three months ended March 31 Cash provided by (used in) Operating activities Net earnings (loss) $ $ ) Items not affecting cash: Depreciation and amortization Deferred income tax ) Other ) Changes in non-cash working capital: Accounts receivable Inventories ) Prepaid expenses and other current assets ) ) Payables and accruals ) ) Unearned revenues Other liabilities ) Contingent acquisition consideration ) - Net cash used in operating activities ) ) Investing activities Acquisitions of businesses, net of cash acquired (note 4) ) ) Purchases of fixed assets ) ) Other investing activities ) Net cash used in investing activities ) ) Financing activities Increase in long-term debt Repayment of long-term debt ) ) Purchases of non-controlling interests, net ) ) Contingent acquisition consideration ) - Proceeds received on exercise of stock options Dividends paid to preferred shareholders - ) Dividends paid to common shareholders ) - Distributions paid to non-controlling interests ) ) Repurchases of Subordinate Voting Shares ) - Other financing activities ) Net cash provided by financing activities Effect of exchange rate changes on cash ) ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these financial statements. Page 6 of 12 FIRSTSERVICE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2014 (Unaudited) (in thousands of US dollars, except per share amounts) 1.DESCRIPTION OF THE BUSINESS – FirstService Corporation (the “Company”) is a provider of real estate-related services to commercial, institutional and residential customers in North America and various countries around the world.The Company’s operations are conducted in three segments: Commercial Real Estate (“CRE”) Services, Residential Real Estate Services (“RRE”) and Property Services.The Company operates as Colliers International within CRE; FirstService Residential and American Pool Enterprises within RRE; and Paul Davis, Certa Pro Painters, California Closets and several other franchise brands within Property Services. 2.SUMMARY OF PRESENTATION – These condensed consolidated financial statements have been prepared by the Company in accordance with the disclosure requirements for the presentation of interim financial information pursuant to applicable Canadian securities law.Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America have been condensed or omitted in accordance with such disclosure requirements, although the Company believes that the disclosures are adequate to make the information not misleading.These interim financial statements should be read in conjunction with the audited consolidated financial statements for the year ended December 31, 2013. These interim financial statements follow the same accounting policies as the most recent audited consolidated financial statements, except as noted below.In the opinion of management, the condensed consolidated financial statements contain all adjustments necessary to present fairly the financial position of the Company as at March 31, 2014 and the results of operations and its cash flows for the three month periods ended March 31, 2014 and 2013.All such adjustments are of a normal recurring nature.Certain prior period amounts have been reclassified to conform with the current period presentation.The results of operations for the three month period ended March 31, 2014 are not necessarily indicative of the results to be expected for the year ending December 31, 2014. 3.IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS – In July 2013, the FASB issued updated guidance on the presentation of unrecognized tax benefits (ASU 2013-11).This update provides explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carry-forward, a similar tax loss, or a tax credit carry-forward exists. The updated guidance is expected to reduce diversity in practice by providing guidance on the presentation of unrecognized tax benefits and will better reflect the manner in which an entity would settle at the reporting date any additional income taxes that would result from the disallowance of a tax position when net operating loss carry-forwards, similar tax losses, or tax credit carry-forwards exist. The amendments in this update were applied prospectively to all unrecognized tax benefits that existed at the effective date, which for the Company was January 1, 2014. The adoption of this guidance did not have a material impact on the Company’s results of operations, financial position or disclosure. 4.ACQUISITIONS – In the quarter, the Company completed three acquisitions, two in the CRE segment and one in the RRE segment. In the CRE segment, the company acquired controlling interests in two regional firms in the UK and Canada. In the RRE segment, the Company acquired a firm operating in New York City. The acquisition date fair value of consideration transferred was as follows: cash of $12,880 (net of cash acquired of $1,366), notes payable of $3,171, and contingent consideration of $4,869 (2013 - cash of $27,189). Certain vendors, at the time of acquisition, are entitled to receive a contingent consideration payment if the acquired businesses achieve specified earnings levels during the one- to four-year periods following the dates of acquisition. The ultimate amount of payment is determined based on a formula, the key inputs to which are (i) a contractually agreed maximum payment; (ii) a contractually specified earnings level and (iii) the actual earnings for the contingency period. If the acquired business does not achieve the specified earnings level, the maximum payment is reduced for any shortfall, potentially to nil. Page 7 of 12 Unless it contains an element of compensation, contingent consideration is recorded at fair value each reporting period. The fair value recorded on the consolidated balance sheet as at March 31, 2014 was $13,299 (see note 10).The estimated range of outcomes (undiscounted) for these contingent consideration arrangements is $19,700 to a maximum of $23,200. The contingencies will expire during the period extending to December 2018. During the three months ended March 31, 2014, $25,645 was paid with reference to such contingent consideration (2013 - nil). 5.DISCONTINUED OPERATIONS – Discontinued operations includes two businesses (i) Field Asset Services (previously in the Property Services segment), sold on September 30, 2013 and (ii) the REO rental operation (previously in the Residential Real Estate Services segment), which was held for sale as of December 31, 2013 and sold on April 18, 2014. The carrying amount of the REO rental operation approximates its net realizable value as of March 31, 2014. For the three months ended March 31, 2014, revenues from discontinued operations were $3,244 (2013 - $24,945) and the net loss was $718 (2013 - net loss of $449). 6.ACQUISITION-RELATED ITEMS - Acquisition-related expense is comprised of the following: Three months ended March 31 Contingent consideration compensation expense $
